Mr. Justice Texidor,
dissenting.'
I fully con,cur in the opinion of Mr. Justice Aldrey; but I wish also to state the following:
As to the construction of the words: “shall be considered as a single party with the same prerogatives” and “hereafter shall be considered as a principal or organised party according to the number of votes obtained,” I must begin by separating what makes reference to the last-named phrase, for the following reasons:
The Election and Registration Law makes a distinction between principal parties and organized parties (section 14 ■ of the Act of June 25, 1919) according to the number of votes registered. And this same point is referred to in the words already quoted and which appear at the end of the proviso. Such a point has no importance in the determination of the present case.
As to the first phrase quoted, before any other consideration, I am of the opinion that in order to ascertain its true meaning we must study and investigate it in the Spanish language in which the law was originally drafted and went through its stages.
For those cases where there is ambiguity, or rather a discrepancy, between the English and the Spanish texts, Act No. 8 of November 12, 1917, provides that if the statute is of *269Spanish, origin the Spanish text shall be preferred to the English. Although it is not indispensable to rely on this rule of hermeneutics, I have quoted it in case there was any doubt on this point.
“To consider,” taken by itself, separately, is to take into account, to foresee, to pay attention; and it may also mean to treat another person with deference and regard, according to the dictionary of the Spanish language published by the Spanish Royal Academy.
“To consider as,” in which form it is used in the Act in question, with the addition of the adverb, has a wider meaning. The adverb “as” may, according to the same dictionary, have the following meaning:
“Comparatively it expresses the idea of equivalence, likeness or equality, and generally means the way or manner that, or the way or manner of. He is as blond as gold; he looked as if dead; he met two toho looked as clerics or students. Dictionary of the Spanish Royal Academy, 14th edition.
It can not be maintained that the law meant to say that the alliance or coalition, in question was a matter of thought or study; especially if it qualifies the verb “to consider” with the adverb “as” which not only shows but declares the intent of the phrase. When we say: “I consider him as dead,” “he is as blond as gold,” we do not express that the subject is dead, or that his hair consists of gold; we establish a term of analogy or comparison, not a final affirmation as would be the case if we said “he is dead” or “this is gold”.
We are within the scope of section 13 of the Civil Code which sets up a rule for the application of the law and not for its strict construction.
“Section 13.' — When a law is clear and free from all ambiguity’ the letter of the same shall not be disregarded, under the pretext of fulfilling the spirit thereof.”
This legal precept is constantly applied as a matter of jurisprudence in the United States and in Puerto Rico. The legal doctrine is that in the interpretation of statutes words *270in common use are to be construed in their natural, plain, and ordinary signification; that so long as the language used is unambiguous, a departure from its natural meaning is not justified, and it is the plain duty of the court to give it force and effect. See 36 Cyc., pages 1114 and 1115, and notes.
“In order to get at tbe spirit or meaning of a statute, contract, or constitution, resort should be had first in every case to the natural meaning of the words in the order of their grammatical arrangement given them by the framers of the document. If the words embody a definite meaning which is neither absurd nor in conflict with the other parts of the same instrument, then that meaning which is apparent upon the face of the instrument must be accepted and neither courts nor legislatures have a right to add to or take away from that meaning. Newell v. People, 7 N. Y. 9, 97; Hills v. Chicago, 60 Illinois, 86; Denn v. Reid, 10 Pet. 524; Leonard v. Wiseman, 31 Maryland 201, 204; People v. Potter, 47 N. Y. 375; Cooley, Const. Lim. 57; Story on Const, par. 400; Boardstown v. Virginia, 76 Illinois, 34. "Where a law is plain and unambiguous, whether it be expressed in general or limited terms, the legislature should be intended to mean what they have plainly expressed, and consequently, no room is left for construction. United States v. Fisher, 2 Cranch 358, 399; Doggett v. Florida Railroad, 99 U. S. 72.
“Words are the usual signs employed by men to declare their intentions to others; and when the words used by a man express his meaning clearly, distinctly, and perfectly, there is no room to resort to any other way of construction.”
This doctrine bas been, followed in tbis jurisdiction, notably in Julbe v. Guzmán, 16 P.R.R. 502.
Tbe words of tbe statute are not ambiguous. Let us see:
“. . . that such parties as at the previous election.may file a general name and an insigne for said alliance or coalition containing the insigne of each of the allied or coalition parties. that any alliance or coalition going to the polls under one name or insigne, shall he considered as one.single party with the same prerogatives, rights and duties as under the law pertained to the parties composing it.”
Tbe italics in tbe above excerpt are ours.
*271Let it Toe noticed that the law always employs ‘ ‘ the parties ’ ’ in the plural and that it foresees the case where they, both of them, go to the polls as allied parties; that it confers on them the right to use an insigne, that of the Alliance, '‘Containing the insignia of the two allied parties which are recognized by the law as subsisting after the alliance or coalition; and that it considers them afterwards, when, allied, as having the status of a single party for which no new rights, prerogatives, and duties are created, but that they maintain, not those they had, but those which they have under the law.
If the law had meant to merge in,to one those two parties, it would neither keep “the parties” in the plural, nor would it allow to subsist the insigne of each party coexisting with that of the coalition. If it had meant to declare the two parties as extinguished it would have stated so in an unequivocal manner. What it did by acknowledging a separate existence to each party was to consider their conjunction, as one political party. The words “shall be considered as” in their reference to the alliance or coalition do not mean that the parties constituting the same have ceased to exist, but that the consequences of their understanding, coalition, or alliance would be such as if it were one party. The adverb “as” is perhaps the key to the whole question here; of course in connection with the word preceding it.
No construction should be sought where the words and the ideas are plain, and their meaning distinct and definite. This is the sense of the jurisprudence which I have just quoted.
I do not wish to avoid entering into a discussion as to how the term should be construed in the English language.
In Wason v. Rowe, 16 Vt. 525, 528, it was established that the words “considered as” did not involve an undertaking or guarantee that the animal sold was sound, thus establishing the difference between the consideration of a fact and the reality of that same fact.
The literal application of the legal precept in the present *272case is completely opposed to the theory of the merging of the parties into one.
If we thought that the words and phrases of the law were dubious, we would have to have recourse, for their construction, to the method prescribed by section 16 of our Civil Code.
“Sec. 16. — When the words of a law are dubious, their meaning should be sought by examining and comparing the obscure expressions with other related words and sentences in an orderly manner, in order to ascertain their true meaning.”
We have submitted before phrases and words .of the proviso in section 42, which when relating them to each other make it impossible to construe the language in the sense of the creation of one party as the result of the coalition or alliance of the other two. The mention of them always as the parties, the' keeping of their individual insignia within the temporary and gen.eral coalition or alliance, and the use of the expression “considered as”, dissipate any doubt.
But examining the first part of the legal provision we find that mention, is made of such parties as at the previous election went to the polls as an alliance, that is, as distinct entities that in the last election period united their efforts and their strength; and authority is granted them to register in the next election a general name with an insigne containing the insignia of the allies, etc.
If the law had meant the disappearance of the alliances or coalitions, and that the former allies should not keep their own. personality, it could have availed itself of a great many forms of expression of such purpose. But far from it, it granted authority to the parties in the manner set forth in section 42.
Another rule, of construction is prescribed by section 18 of the Civil Code, thus:
“Sec. 18. — The most effectual and universal manner of discovering the true meaning of a law, when its expressions are dubious, is-by considering the reason and spirit thereof, or the cause or motives, which induced its enactment.”
*273Above all, it is proper to state that the system is applicable when the expressions of the 'law are dubious; and this shows the respect - attached to the literal construction when the law is plain.
As regards the reason and the spirit of the law, sufficient has been said in the opinion of Mr. Justice Aldrey, in which I concur.
We have been cited to authorities upholding’ the legal doctrine which establishes that if a statute is susceptible of two constructions, one of thém compatible with the guaranties and limitations of the Constitution, and the other incompatible therewith, it is the duty of the court to follow the former.
Really, this doctrine is nothing’ more than a modality of the principle which holds that, in, case of ambiguity, that construction must be adopted which will effectuate the purpose of the statute. In Ex parte Dones, 10 P.R.R. 170, 174, this Court said:
“According to all rules of construction, courts are required so to" interpret statutes as to give effect to every part thereof. ’ ’
Confining ourselves to the point at issue, there is no doubt that where construction must be resorted to, a standard must be followed leading to the constitutionality of the law, wherever possible. And it can not be questioned that the law can not, administratively, dissolve a political party, and still less convert into a unitary or single political organization the alliance or coalition of various parties which do not desire to become essentially one, but to wort together temporarily and for definite purposes, preserving intact their respective identities and personalities.
It has been said that if a law changes the legal effect of a contract it impairs it in the sense of the constitutional guaranty.
In the case of two or more parties which have formed an alliance or coalition but which did not merge into one, there exist, of course, the collective or legal entities, which are the *274parties, expressing their will or consent for a licit purpose (alliance or coalition) and for a consideration also licit (the interest of the parties thereto to make their political creeds triumphant). A contract exists, since the indispensable requisites to that effect concur. And so long* as such parties do not overstep or place themselves outside the law, the life and development of that agreement is dependent upon their will. No law subsequent to such agreement can alter or modify in any way its legal effect, still less its nature and intimate essence, without violating the constitutional precept which exists as the highest safeguard of individual liberty in the matter of agreements.
From the facts which have been shown here it can be definitely stated that in making the alliance those two parties did not intend to lose their identity; on the contrary, they showed by the stipulations of their agreement and by subsequent facts, their determination to preserve their personality and individuality, notwithstanding the agreement, always limited by that determination to subsist. To uphold a different construction would be equivalent to stating that the electoral law could operate to destroy that determination and those aspirations so well defined and maintained in the agreement itself. And it would also be equivalent to declaring that those who make the agreement by their own free will and through their convention as an expression of such free will would destroy that agreement by a law passed by themselves, which would be a conduct really absurd.
Once the agreement has been rescinded and the alliance or coalition dissolved, the insignia or emblems, which were so carefully preserved when the alliance was formed-and which are still preserved under the electoral laws, are the property of the different parties to which, if we observe the law in accordance with the evidence introduced, they never ceased to belong. Let us consider the above facts such as they appear from the record.
I can n,ot agree with the theory that the special nature *275and the ends and purposes of the alliance or coalition in question fix the period of its duration at four years or any other term. Nothing appears from the ag'reement limiting- its duration,: neither the will of the parties which has not expressed itself in that sense, nor the purpose of the agreement in any way limiting the existence of the alliance, as if, for instance, the latter had been made for the election in a definite year.
The use of the name “Puerto Rican Alliance” in several certificates of nomination subscribed by important members of the Union Party of Puerto Rico or of the Alliance Party can not lead me to believe that the merger or consolidation of the parties was a fact. As shown by the record in this case, in making the agreement the conventions of the two contracting political parties carefully kept their individual and separate existence as parties; and it does not appear that in any subsequent convention they had delegated their sovereignty on Messrs. Barceló or Córdova Davila to carry out, by means of certificates or in any other way, a consolidation, unification, or merger, which they did not wish explicitly to effect when making the agreement. Apart from the fact that in August, 1928, a convention of the Puerto Rican Alliance resolved to go to the polls under a single ticket and one insigne, but as the “Puerto Rican Alliance of the Union Party of Puerto Rico and the Puerto Rican Republican Party,” and likewise to use the abbreviated name of “Puerto Rican Alliance,” — and this clearly and easily explains the use of that name in certificates issued by leaders such as those above mentioned — it can be seen how, after section 42 of the Election Law as amended went into effect, that conjunction or alliance continues preserving, and preserving for the election, and as part of the alliance the names “Union of Puerto Rico” and “Puerto Rican Republican” which appear in the resolution, of the Convention of 1928 and which are printed on the ballot as part of the title of the Alliance. "When voting that ticket the electors see therein those two names and *276not that of a new party; and it logically follows that when Unionist electors register their votes they see on. the ballot the name “Union of Puerto Pico,” and similarly as to the Puerto Rican Eepublieans. I can not believe that the elector. ', when voting,for candidates for certain offices, have gone further than the nomination.